CORRECTED REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to Information Disclosure Statement filed on July 8, 2022.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2022 was filed after the mailing date of the Notice of Allowance on May 2, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listed references do not affect the reasons for allowance stated in the previous Office Action.  
Claims 1, 4, 6-14, and 16-24 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed an optical eyepiece for projecting an image wherein the optical eyepiece comprises an orthogonal pupil expander (OPE) comprising one or more diffractive elements configured to diffract light into a first portion of the light, protrusions configured to deflect the light into a second portion of the light such that an interference between the first portion of the light and the second portion of the light is obtained and an exit pupil expander (EPE) optically coupled to the OPE and protrusions the EPE comprising one or more diffractive elements configured to diffract the first portion of the light and the second portion of the light into light beam for projecting image such that a striation of the image decreases as the obtained interference is decreased.  The protrusions are associated with one or more parameters that at least one of the one or more parameters of the protrusions is tuned  such that the striation of the image is decreased.  The one or more diffractive elements of the OPE and one or more diffractive elements of the EPE are positioned on a first side of the optical eyepiece and the protrusions are positioned on a second side of the optical eyepiece opposite to the first side, as set forth explicitly in claim 1.  In a different embodiment, the instant application discloses optical eyepiece further to have a first protrusions to deflect the light into a second portion of light and a second protrusions configured to deflect the first portion of the light into a third portion of the light, wherein the first interference between the first portion of the light and the second portion of the light is obtained and a second interference between the first portion of the light and the third portion of the light is obtained, as set forth explicitly in claim 8.  In yet another different embodiment, the instant application discloses a method for projecting an image wherein the method includes the step of diffracting by OPE into a first portion of the light, deflecting by protrusions, into a second portion of the light to obtain an interference between the first portion of light and the second portion of the light is obtained and diffracting by EPE, as explicitly set forth in claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872